USCA4 Appeal: 22-6987      Doc: 8         Filed: 12/20/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6987


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DENT HALL TURNER,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Frank D. Whitney, District Judge. (3:19-cr-00221-FDW-DCK-1; 3:21-cv-
        00672-FDW)


        Submitted: December 15, 2022                                Decided: December 20, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Dent Hall Turner, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6987         Doc: 8       Filed: 12/20/2022      Pg: 2 of 2




        PER CURIAM:

               Dent Hall Turner seeks to appeal the district court’s order denying relief on his

        amended 28 U.S.C. § 2255 motion and his proposed second amended § 2255 motion. The

        order is not appealable unless a circuit justice or judge issues a certificate of appealability.

        See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability will not issue absent “a

        substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When

        the district court denies relief on the merits, a prisoner satisfies this standard by

        demonstrating that reasonable jurists could find the district court’s assessment of the

        constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017).

        When the district court denies relief on procedural grounds, the prisoner must demonstrate

        both that the dispositive procedural ruling is debatable and that the motion states a

        debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134,

        140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Turner has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                          DISMISSED




                                                       2